IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
    NOS. WR-90,495-01, WR-90,495-02, WR-90,495-03, WR-90,495-04, WR-90,495-05,
     WR-90,495-06, WR-90,495-07, WR-90,495-08, WR-90,495-09 & WR-90,495-10


                         EX PARTE SIDNEY MAXWELL, Applicant


             ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
       CAUSE NOS. 18-29229-A, 18-29230-A, 18-29231-A, 18-29233-A, 18-29234-A,
           18-29235-A, 18-29237-A, 18-29239-A, 18-29236-A & 18-29642-A
                        IN THE 252ND DISTRICT COURT
                          FROM JEFFERSON COUNTY


       Per curiam.

                                            ORDER

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court these applications for writs of habeas corpus. Ex

parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of nine counts

of aggravated sexual assault and sentenced to thirty years’ imprisonment on each count. He was also

convicted of one count of indecency with a child and sentenced to twenty years’ imprisonment. He

did not appeal his convictions.

       In a single ground, Applicant contends that trial counsel was ineffective. Applicant has
                                                                                                       2

alleged facts that, if true, might entitle him to relief. Strickland v. Washington, 466 U.S. 668 (1984);

Hill v. Lockhart, 474 U.S. 52 (1985); Ex parte Patterson, 993 S.W.2d 114, 115 (Tex. Crim. App.

1999). In these circumstances, additional facts are needed. As we held in Ex parte Rodriguez, 334
S.W.2d 294, 294 (Tex. Crim. App. 1960), the trial court is the appropriate forum for findings of fact.

The trial court shall order trial counsel to respond to Applicant’s claims in his first ground. The trial

court may use any means set out in TEX . CODE CRIM . PROC. art. 11.07, § 3(d).

        If the trial court elects to hold a hearing, it shall determine whether Applicant is indigent.

If Applicant is indigent and wishes to be represented by counsel, the trial court shall appoint an

attorney to represent him at the hearing. TEX . CODE CRIM . PROC. art. 26.04.

        The trial court shall make findings of fact and conclusions of law as to whether trial counsel’s

conduct was deficient and Applicant was prejudiced. The trial court shall also make any other

findings of fact and conclusions of law that it deems relevant and appropriate to the disposition of

Applicant’s claims for habeas corpus relief.

        These applications will be held in abeyance until the trial court has resolved the fact issues.

The issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time must be

requested by the trial court and shall be obtained from this Court.



Filed: October 30, 2019
Do not publish